                Case 1:16-cr-00281-PGG Document 859 Filed 04/01/20 Page 1 of 2



                                                     April 1, 2020


Hon. Paul G. Gardephe
United States District Judge                         The Government is directed to respond by 5:00
Thurgood Marshall United States Courthouse           p.m. on April 3, 2020.
40 Foley Square
New York, NY 10007

                         Re: USA v. Patrick Daly
                             16 Cr. 281 (PGG)

Dear Judge Gardephe:
                                                       April 2, 2020
        I represent Patrick Daly, who is at the Queens GEO facility, finishing his sentence. I
write to request that the Court grant him compassionate release due to his worsening health
and the danger he faces from continued incarceration.
         On August 12, 2019, the Court imposed a sentence of four years' imprisonment on
each of two counts, to run concurrently, giving Mr. Daly just under one additional year in
custody post-sentencing. Given the safety considerations after Mr. Daly had cooperated and
testified in his codefendants’ trial, the decision was made to have him remain at the GEO
facility on a writ, rather than allow him to be designated to a BOP facility.
        Mr. Daly has an anticipated release date of July 5, 2020, approximately 94 days from
today. Had he been designated to a BOP facility, he would likely have been released to
community confinement in or around January of this year. Given his status at GEO, this type
of release was not possible without court intervention, and Mr. Daly did not ask me to make
any such request.
        However, given the ever-worsening COVID-19 pandemic, and the fact that Mr. Daly
has three months left on his sentence, I am writing to respectfully request that this Court
reduce Mr. Daly’s term of imprisonment under 18 U.S.C. §3582(c)(1)(A). I have spoken with
the government about this request, and was told that the office would consider my request but
would not have an immediate response. Due to the exigency of the circumstances, I am
submitting this letter now rather than waiting for that process to reach its conclusion.
        As you may have heard, GEO has three staff members who have tested positive, three
units under lockdown quarantine and three inmates awaiting test results. Anecdotally, I have
heard that other inmate exhibiting minor symptoms are being told to “shut up” and return to
their housing units rather than being tested. Even before the latest news, conditions at GEO
were lax at best. As the infection rate in New York State skyrocketed, the GEO Group failed
to provide inmates with basic supplies for virus prevention. Outside staff come in and out of
the housing units with no safety equipment whatsoever, potentially exposing entire units to
the virus. There are no virus-prevention protocols in place.
         Case 1:16-cr-00281-PGG Document 859 Filed 04/01/20 Page 2 of 2


         More importantly here, Mr. Daly was just diagnosed with bronchitis after X-Rays were
taken at the facility. He had been examined by the facility’s doctor just before the outbreak and
was told he was likely to be diagnosed with Chronic Obstructive Pulmonary Disorder (COPD), a
lung disease characterized by chronic obstruction of lung airflow that interferes with normal
breathing. However, the warden has refused to allow any outside hospital visits in a (likely
futile) effort to avoid incoming contagion, so the diagnosis is pending additional testing. Mr.
Daly has been having difficulty breathing at various times, including when lying down.
        The Court is aware of Mr. Daly’s other health issues from our prior submissions, At age
58, he is also at higher risk than most other inmates if he were to contract the virus.
         Inmates may be at a heightened risk of contracting COVID-19 should an outbreak
develop. See, e.g., Joseph A. Bick, Infection Control in Jails and Prisons, 45 Clinical Infectious
Diseases 1047, 1047 (Oct. 2007), https://doi.org/10.1086/521910 (noting that in jails “[t]he
probability of transmission of potentially pathogenic organisms is increased by crowding, delays
in medical evaluation and treatment, rationed access to soap, water, and clean laundry, [and]
insufficient infection-control expertise”); see also Claudia Lauer & Colleen Long, US Prisons,
Jails On Alert for Spread of Coronavirus, Associated Press (Mar. 7, 2020). The magnitude of
this risk continues to grow as the number of cases in New York City and State rises
exponentially with each passing day. See Andrew Cuomo (@NYGovCuomo).
        Given the unprecedented and extraordinarily dangerous situation COVID-19 presents, I
move this Court for compassionate release. Specifically, I ask the Court to reduce Mr. Daly’s
term of imprisonment to time served pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) because
“extraordinary and compelling reasons warrant such a reduction.” This provision, as modified by
the First Step Act of 2018, empowers the Court to grant compassionate release “upon motion of
the Director of the Bureau of Prisons, or upon motion of the defendant after the defendant has
fully exhausted all administrative rights to appeal a failure of the Bureau of Prisons to bring a
motion on the defendant’s behalf or the lapse of 30 days from the receipt of such a request by the
warden of the defendant’s facility, whichever is earlier.” § 3582(c)(1)(A).
       The Court should deem the exhaustion/30-day requirement met because the BOP and
GEO have known about the risk of COVID-19 for more than 30 days and have failed to
adequately protect the health of the inmates in their care. In the alternative, the Court should
waive the exhaustion/30-day requirement because of the exigency of this request, and because
exhaustion in this case would prove futile, as Mr. Daly is not in a BOP facility and cannot
exhaust his administrative remedies available to similarly-situated BOP inmates.
        Should the Court grant this application, it is again our intention to work to have Mr. Daly
placed in a Veterans Administration-affiliated housing program such as Beacon House, which
can provide him with the medical and mental health support he needs while he serves the
remainder of his time on supervised release. This was our proposal at sentencing as well.
       Thank you for your consideration.

                                                             Respectfully submitted,


                                                             Peter E. Brill
